Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Election/Restrictions
Applicant's election with traverse of Species I in the reply filed on 08/03/2022 is acknowledged.  The traversal is on the ground(s) that the requirement does not meet the grounds for unity of invention because the patent office has not explained whyh each group lacks unity with one another.  This is not found persuasive because the restriction explains that each species includes different thresholds controlled based upon different variables. The technical feature of each species being the adjustment of a particular threshold based upon a particular variable.
The requirement is still deemed proper and is therefore made FINAL.
Claims 18 and 23-33 are withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected species, there being no allowable generic or linking claim. Applicant timely traversed the restriction (election) requirement in the reply filed on 08/03/2022.


Claim Rejections - 35 USC § 112

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 17 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	Claim 17 recites “wherein the control unit changes the temperature threshold…the temperature threshold value when the pressure of fluid is high is larger than or equal to the temperature threshold value when the pressure of the fluid is low”. However, if the two thresholds are equal then there is no change from a first threshold to a second threshold occurring.



Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 16-17 and 20-21 is/are rejected under 35 U.S.C. 103 as being unpatentable over Meier et al (US Patent No. 6,799,950) in view of JP 2007205206 (herein Hirasawa).

A machine translation of Hirasawa is included with the current office action and is relied upon herein.

Meier teaches:

limitations from claim 16, a fluid machine (FIG. 1) comprising: a fluid machine body (13); a motor (15) that drives the fluid machine body; a temperature sensor that measures a temperature of the fluid machine body; and a control unit (12) that controls the fluid machine body, wherein the control unit changes a temperature threshold (“critical temperature”; T1-T4 for example; FIG. 2-3) value based on a pressure of a fluid discharged by the fluid machine body (C. 4 Line 57 through C. 5 Line 25 and C. 5 Line 38 through C. 6 Line 29);

Maier does not teach a notification feature when temperature ranges are exceeded;

Hirasawa teaches:

limitations from claim 16, a fluid machine including a fluid machine body (1) driven via a motor (23); and a control unit (30) controlling the fluid machine body base upon a temperature threshold (sensors 25-26; paragraph 61-63) and issues a notification when the temperature measured by the temperature sensor exceeds the temperature threshold value (see alarm 29; paragraph 69);

It would have been obvious to one of ordinary skill in the art of compressors at the time the invention was filed to provide a notification in the fluid device of Meier, such as an alarm as taught by Hirasawa, in order to make the use aware of a harmful condition in the fluid machine.



Regarding claims 20-21:

Meier does not teach that the temperature of the fluid machine body is a temperature of a heat radiation fin;

However, Hirasawa teaches that the temperature sensors (25-26) are positioned on heat fins (7) of the body (paragraph 78);

It would have been obvious to one of ordinary skill in the art of compressors at the time the invention was filed to sense the temperature of the fluid body of Meier at various locations in the body, such as at a heat fin as taught by Hirasawa, as a matter of design choice in order to accurately detect a temperature of the body (the examiner notes that heat fins are intended to dissipate heat from the heated parts of a body, and therefore will provide accurate indication of device temperature). Further, it has been held that the rearrangement of parts otherwise taught by the prior art requires only routine skill in the art (see MPEP 2144.04 Section VI. C).



Meier further teaches:

limitations from claim 17, wherein when the control unit changes the temperature threshold value based on the pressure of the fluid discharged by the fluid machine body (C. 5 Lines10-25), the temperature threshold value when the pressure of the fluid is high is larger than or equal to the temperature threshold value when the pressure of the fluid is low (see C. 5 Lines 15-21; a high back pressure will cause a reduced output/pressure of the pump, Meier teaches that at a high back pressure condition has lower permissible temperature limits, and the opposite is true for low back pressure);





Claim(s) 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Meier et al (US Patent No. 6,799,950) in view of JP 2007205206 (herein Hirasawa) as applied to claim 16 above, and in further view of Smith (US Patent No. 7,908,875).

Meier does not teach a period of time wherein the temperature based control does not issue a notification;

Smith teaches a compressor (102) and a controller (“monitoring system”); wherein a temperature control (sensor T1) is carried out by the controller (see FIG. 4; C. 7 Lines 21-47); and wherein a time delay is provided at a start, during which time the compressor is not cycled on and data is not recorded (C. 13 Lines 17-34);

It would have been obvious to one of ordinary skill in the art of compressors at the time of the invention to provide in the compressor control of Meier a predetermined time at the start of the compressor wherein no control/notifications are initiated, as taught by Smith, in order to reduce cycling of the compressor caused by inaccurate data.



Allowable Subject Matter
Claim 22 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The prior art does not teach a third temperature threshold temporarily established during a change from the first threshold to a second threshold;


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:

US 4672920 teaches a pressure compensated temperature switch;
US 2010/0303637, 9790944 teach fluid machines with variably temperature setpoints.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER S BOBISH whose telephone number is (571)270-5289. The examiner can normally be reached Mon-Fri 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Devon Kramer can be reached on 571-272-7118. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CHRISTOPHER S BOBISH/Examiner, Art Unit 3746